REAVLEY, Justice
(dissenting).
I would affirm the judgment of the trial court. I agree with everything in the opinion of the majority except what is written to support the holding that information on the nature of the injury, given in the claim for workmen’s compensation filed with the Industrial Accident Board, may be “deemed confidential ... by judicial decision” and thus become exempt from disclosure by force of Section 3(a)(1) of the Texas Open Records Act.
We are shown no judicial decision which classifies the compensation claim or its contents as intrinsically “confidential.” The Court finds the legislative intent in Section 3(a)(1) of the Open Records Act by an intricate route, which I shall now retrace. This Court has previously recognized a cause of action in tort for the unwarranted invasion of the right of privacy. Billings v. Atkinson, 489 S.W.2d 858 (Tex.1973). The Court there spoke of the right to recover damages where the defendant publicizes private facts or affairs of the plaintiff, the public disclosure being offensive to a person of ordinary sensibilities and the matter being beyond legitimate public concern. The publication of information (however obtained by the publisher) about the nature of the injuries of compensation claimants may or may not be actionable, but that question is not before us. No one seeks to publicize the information. The Court here reasons, however, that since making the compensation claim a public record would give all persons freedom to publicize the contents of the claim, the Legislature must have intended to keep confidential that information which could not be publicized with impunity — were that information not a matter of public record.
I doubt that we are entitled to read this intent into the Legislature’s use of “confi*692dential.” I read the Legislature to be concerned with confidentiality entirely apart from the manner of use of the information. The Open Records Act states that “it shall be liberally construed in favor of the granting of any request for information.” The effect of the Court’s construction in this case seems to me to require judicial review of the bulk of government records prior to their disclosure — lest some embarrassing personal information be present. Section 10(a) of the Act provides that any person who distributes “confidential” information commits a crime punishable by as much as six months in jail and/or a fine of as much as $1,000. Public officials who face that consequence are not likely to take any chances on the release of records which might contain offensive information. This will also be a useful excuse for those who object to disclosure for other reasons. Those officials will await the order of a court before opening their records to the public. It was not the intention of the Legislature to turn over the administration of the Open Records Act to the judiciary. I would construe our question of legislative intent in favor of disclosure and then await legislative change if the result is objectionable. This area of confidentiality can best be mapped by statute.
Aside from all this, and whether looking at the bare language of Section 3(a)(1) or looking further at the tort action for the invasion of privacy as a guide to the construction of that statutory language, I do not regard the information included in a claim against an insurance company, being enforced through the Industrial Accident Board, as private. See Prosser, Law of Torts, p. 810 (4th ed. 1971).
The information of the nature of the claimant’s injury is given to the employer and to the employer’s insurance carrier as well as to the Industrial Accident Board. The employer or carrier may not be free to publicize all information of the injury, but they are certainly under no mandate to keep it secret. No confidential relationship exists. The parties are often adversaries. The employer and carrier may surely disclose this information to the Industrial Foundation of the South.
I liken a claim made and filed with the Industrial Accident Board to a cause in court. The claims are not filed for the purpose of collecting some governmental benefit but for purpose of establishing a valid claim against an opposing party. Court records are not protected by any common law right of privacy. An example is Hubbard v. Journal Publishing Company, 69 N.M. 473, 368 P.2d 147 (1962), in which a minor female brought suit against a newspaper for an alleged violation of her right of privacy for the publication of an article based on juvenile court records. In the article it was stated that the minor plaintiff’s brother had sexually assaulted her and he had been sentenced to 60 days in a juvenile home. The court held that there was no invasion of privacy because these facts were part of the court records.
I realize that the Legislature could choose to deny public access to Industrial Accident Board records, but the claims before the Board are similar to lawsuits and I would not regard them to be private in nature— either for purpose of construing the Open Records Act as now written or for purpose of delineating causes of action for the abuse of the right of privacy.
STEAKLEY, POPE and DENTON, JJ., join in this Dissent.